           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

WALTER PORTER                                              PLAINTIFF

v.                       No. 4:19-cv-404-DPM

CAPPS INDUSTRIES, LLC;
and PATRICK CAPPS                                      DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 24 February 2020 to enforce the settlement.




                                 D.P. Marshall Jr.
                                 United States District Judge
